DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim(s) 1-9 in the reply filed on 02/28/2022 is acknowledged.
Claim(s) 10-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “step of directing supplemental radiation towards the deflection member to further cure at least one of the lock-on layer and the build layer” in line(s) 1-2.  Claims must particularly point out and distinctly define the metes and bounds of the subject matter. A claim is indefinite if the scope of the claim is not clear to a hypothetical person possessing the ordinary level of skill in the pertinent art. Here, it is not clear how one may direct supplemental radiation toward a deflection member without knowing the location of a deflection member and either a step of forming the deflection member or a claimed step resulting in the formation of the deflection member.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ermoshkin (US 2017/0210077).
Regarding claim 1, Ermoshkin teaches a method comprising providing an additive manufacturing apparatus with radiation source 11 (at least one radiation source) and a build chamber 14,15 (a vat) containing a liquid resin 16 (photopolymer resin) (Fig. 2; [0147]). Ermoshkin teaches release layer 34 has a first surface and a second surface opposite the first surface (Fig. 31; [0253]). Ermoshkin teaches providing a release layer or a sacrificial layer 34 that is positioned at a bottom surface of the carrier 18 that faces the build region (providing a reinforcing member; contacting at least the second surface of the reinforcing member with the photopolymer resin) (Fig. 31; [0253]). The release layer 34 is typically formed of a material to which the resin adheres during the build and may be a thin sheet of woven fabric (Fig. 31; [0021] and [0253]; claim 9). Ermoshkin teaches irradiating said build region through said build plate to produce a solid polymerized region in said build region (directing radiation from the at least one radiation source towards the first surface of the reinforcing member…to create at least a portion of a lock-on layer) (Fig. 2; [0174]).
Although Ermoshkin does not specify that the radiation passes through the first surface of the reinforcing member to at least partially cure photopolymer resin in contact with the second surface of the reinforcing member, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to place the radiation source such that the radiation passes thru the first surface of the reinforcing member, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding claim 2, as applied to claim 1, Ermoshkin teaches a method wherein the additive manufacturing apparatus is an SLA apparatus or a CLIP apparatus ([0007]).
Regarding claims 3-4, as applied to claim 1, Ermoshkin teaches a method of filing said build region with a polymerizable liquid, said polymerizable liquid contacting said build segment; irradiating said build region through said build plate to produce a solid polymerized region in said build region; advancing said carrier with said polymerized region adhered thereto away from said build surface on said stationary build plate to create a subsequent build region until the continued or repeated deposition of polymerized regions adhered to one another forms said three-dimensional object (submerging the reinforcing member into the photopolymer resin and directing radiation from the at least one radiation source to at least partially cure photopolymer in contact with the first surface of the reinforcing member to create at least a portion of the lock-on layer; directing radiation from the at least one radiation source to at least partially cure photopolymer in contact with the lock-on layer to create a build layer) ([0174]).
Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ermoshkin (US 2017/0210077), as applied to claim 1, and in further view of Brent (US 2018/0119354).
Regarding claims 6 and 8, as applied to claim 1, Ermoshkin does not teach wherein the reinforcing member comprises foramina, the foramina each having at least one sidewall surface located between the first surface and the second surface of the reinforcing member nor wherein the reinforcing member comprises woven filaments and voids between the woven filaments, each void having at least four side surfaces located between the first surface and the second surface of the reinforcing member.
However, in the same field of endeavor, reinforcing members, Brent teaches a reinforcing member that can be foraminous made of woven filaments 8 ([0036]). As fibers are molded into the voids of deflection member 10 during production of fibrous substrates, reinforcing member 14 can serve as a “backstop” to prevent, or minimize fiber loss through the deflection member. Reinforcing member 14 also provides for fluid permeable structural strength and stability of deflection member 10 ([0037]). Figs. 1 and 13 show that the reinforcing member comprises foramina, the foramina each having at least one sidewall surface located between the first surface and the second surface of the reinforcing member and that the reinforcing member comprises woven filaments and voids between the woven filaments, each void having at least four side surfaces located between the first surface and the second surface of the reinforcing member.
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify method taught by Ermoshkin by replacing the woven release layer taught Ermoshkin with the woven reinforcing member taught by Brent in order to provide fluid permeable structural strength and stability of a deflection member ([0037]).
Regarding claims 7 and 9, as applied to claims 6 and 8, Ermoshkin teaches a method of filing said build region with a polymerizable liquid, said polymerizable liquid contacting said build segment; irradiating said build region through said build plate to produce a solid polymerized region in said build region; advancing said carrier with said polymerized region adhered thereto away from said build surface on said stationary build plate to create a subsequent build region until the continued or repeated deposition of polymerized regions adhered to one another forms said three-dimensional object (contacting the sidewall surfaces of at least some of the foramina with the photopolymer resin and directing radiation from the at least one radiation source to cure photopolymer resin in contact with the sidewall surfaces of at least some of the foramina to create at least a portion of the lock-on layer; contacting at least one of the side surfaces of at least some of the voids with the photopolymer resin and directing radiation from the at least one radiation source to cure photopolymer resin in contact with the at least one side surface to create at least a portion of the lock-on layer) ([0174]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743